Exhibit 10.1

COVIDIEN

SEVERANCE PLAN FOR U.S. OFFICERS AND EXECUTIVES

As Amended and Restated Effective September 17, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page   ARTICLE I           PURPOSE, INTENT AND TERM OF PLAN     
1   

Section 1.01

       Purpose and Intent of the Plan      1   

Section 1.02

       Term of the Plan      1   

Section 1.03

       Adoption of the Plan      1    ARTICLE II          DEFINITIONS      2   

Section 2.01

       “Alternative Position”      2   

Section 2.02

       “Annual Bonus”      2   

Section 2.03

       “Base Salary”      2   

Section 2.04

       “Board”      2   

Section 2.05

       “Cause”      2   

Section 2.06

       “COBRA”      2   

Section 2.07

       “Code”      2   

Section 2.08

       “Committee”      2   

Section 2.09

       “Company”      3   

Section 2.10

       “Effective Date”      3   

Section 2.11

       “Eligible Employee”      3   

Section 2.12

       “Employee”      3   

Section 2.13

       “Employer”      3   

Section 2.14

       “ERISA”      3   

Section 2.15

       “Exchange Act”      3   

Section 2.16

       “Involuntary Termination”      3   

Section 2.17

       “Key Employee”      3   

Section 2.18

       “Notice Pay”      3   

Section 2.19

       “Officer”      4   

Section 2.20

       “Participant”      4   

Section 2.21

       “Permanent Disability”      4   

Section 2.22

       “Plan”      4   

Section 2.23

       “Plan Administrator”      4   

Section 2.24

       “Postponement Period”      4   

Section 2.25

       “Release”      4   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page  

Section 2.26

       “Salary Continuation Benefits”      4   

Section 2.27

       “Separation from Service”      4   

Section 2.28

       “Separation from Service Date”      4   

Section 2.29

       “Severance Benefits”      5   

Section 2.30

       “Severance Period”      5   

Section 2.31

       “Subsidiary”      5   

Section 2.32

       “Voluntary Termination”      5    ARTICLE III        PARTICIPATION AND
ELIGIBILITY FOR BENEFITS      6   

Section 3.01

       Participation      6   

Section 3.02

       Conditions      6    ARTICLE IV        DETERMINATION OF SEVERANCE
BENEFITS      8   

Section 4.01

       Amount of Severance Benefits Upon Involuntary Termination      8   

Section 4.02

       Voluntary Termination; Termination for Death or Permanent Disability     
10   

Section 4.03

       Termination for Cause      10   

Section 4.04

       Reduction of Severance Benefits      10    ARTICLE V         METHOD AND
DURATION OF SEVERANCE BENEFIT PAYMENTS      11   

Section 5.01

       Method of Payment      11   

Section 5.02

       Other Arrangements      11   

Section 5.03

       Code Section 409A      11   

Section 5.04

       Termination of Eligibility for Benefits      12    ARTICLE VI
       CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT      13   

Section 6.01

       Confidential Information      13   

Section 6.02

       Non-Competition      13   

Section 6.03

       Non-Solicitation      13   

Section 6.04

       Non-Disparagement      14   

Section 6.05

       Reasonableness      14   

Section 6.06

       Equitable Relief      14   

Section 6.07

       Survival of Provisions      15    ARTICLE VII       THE PLAN
ADMINISTRATOR      16   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page  

Section 7.01

       Authority and Duties      16   

Section 7.02

       Compensation of the Plan Administrator      16   

Section 7.03

       Records, Reporting and Disclosure      16    ARTICLE VIII      AMENDMENT,
TERMINATION AND DURATION      17   

Section 8.01

       Amendment, Suspension and Termination      17   

Section 8.02

       Duration      17    ARTICLE IX        DUTIES OF THE COMPANY AND THE
COMMITTEE      18   

Section 9.01

       Records      18   

Section 9.02

       Payment      18   

Section 9.03

       Discretion      18    ARTICLE X         CLAIMS PROCEDURES      19   

Section 10.01

       Claim      19   

Section 10.02

       Initial Claim      19   

Section 10.03

       Appeals of Denied Administrative Claims      19   

Section 10.04

       Appointment of the Named Appeals Fiduciary      20   

Section 10.05

       Arbitration; Expenses      20    ARTICLE XI        MISCELLANEOUS      22
  

Section 11.01

       Non-Alienation of Benefits      22   

Section 11.02

       Notices      22   

Section 11.03

       Successors      22   

Section 11.04

       Other Payments      22   

Section 11.05

       No Mitigation      22   

Section 11.06

       No Contract of Employment      22   

Section 11.07

       Severability of Provisions      22   

Section 11.08

       Heirs, Assigns, and Personal Representatives      23   

Section 11.09

       Headings and Captions      23   

Section 11.10

       Gender and Number      23   

Section 11.11

       Unfunded Plan      23   

Section 11.12

       Payments to Incompetent Persons      23   

Section 11.13

       Lost Payees      23   

Section 11.14

       Controlling Law      23   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page  

Appendix

       SALARY CONTINUATION AND BONUS PAYMENT SCHEDULE      A-1   

 

-iv-



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE, INTENT AND TERM OF PLAN

Section 1.01 Purpose and Intent of the Plan. The purpose of the Plan is to
provide Eligible Employees with certain compensation and benefits in the event
that such Employee’s employment with the Company or a Subsidiary is terminated
involuntarily. The Plan is not intended to be an “employee pension benefit plan”
or “pension plan” within the meaning of Section 3(2) of ERISA. Rather, the Plan
is intended to be a “welfare benefit plan” within the meaning of Section 3(1) of
ERISA and to meet the requirements of a “severance pay plan” within the meaning
of regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations, Section 2510.3-2(b). Accordingly, no employee shall have a vested
right to benefits paid by the Plan. The terms of the Plan are intended to, and
shall be interpreted so as to, comply in all respects with the provisions of
Code Section 409A and the regulations and rulings promulgated thereunder and, if
necessary, any provision shall be held null and void to the extent such
provision (or any part thereof) fails to comply with Code Section 409A or the
regulations or rulings promulgated thereunder.

Section 1.02 Term of the Plan. The Plan, as amended and restated, shall
generally be effective as of the Effective Date and shall supersede any prior
plan, program or policy under which the Company or any Subsidiary provided
severance benefits prior to the Effective Date of the Plan. The Plan shall
continue until terminated pursuant to Article VIII of the Plan.

Section 1.03 Adoption of the Plan. The Plan was adopted by the Board of
Directors of Covidien Ltd. on June 30, 2007. The Board of Directors of Covidien
Ltd., by action of its Compensation and Human Resources Committee on
November 20, 2008, amended and restated the Plan and provided for the transfer
of sponsorship of the Plan to Tyco Healthcare Group LP, and Tyco Healthcare
Group LP agreed to accept such transfer of sponsorship. The Board of Directors
of Covidien plc, by action of its Compensation and Human Resources Committee on
March 16, 2010, amended and restated the Plan. The Plan was revised to reflect
changes made by the Company to its job architecture, effective January 1, 2012
and the change in the plan sponsor’s name from Tyco Healthcare Group LP to
Covidien LP, effective September 28, 2012. The Plan was revised to reflect
changes made by the Company to its organizational structure, effective May 21,
2014. The Board of Directors of Covidien plc, by action of its Compensation and
Human Resources Committee on September 17, 2014, amended and restated the Plan
to institute a 24-month protection period after a change in control and to
prohibit the amendment, modification or termination of the Plan during such
protection period.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Section 2.01 “Alternative Position” shall mean a position with the Company that:

(a) is not more than 50 miles each way from the location of the Employee’s
current position (for positions that are essentially mobile, the mileage does
not apply); and

(b) provides the Employee with pay and benefits (not including perquisites or
long-term incentive compensation) that are comparable in the aggregate to the
Employee’s current position.

The Plan Administrator has the exclusive discretionary authority to determine
whether a position is an Alternative Position.

Section 2.02 “Annual Bonus” shall mean the average of the actual bonuses paid to
the respective Participant pursuant to The Covidien Annual Incentive Plan that
are attributable to the three Company fiscal years that immediately precede the
Participant’s Separation from Service Date.

Section 2.03 “Base Salary” shall mean the Participant’s annual base salary in
effect as of the Participant’s Separation from Service Date.

Section 2.04 “Board” shall mean the Board of Directors of Covidien plc.

Section 2.05 “Cause” shall mean an Employee’s (i) substantial failure or refusal
to perform duties and responsibilities of his or her job as required by the
Company, (ii) violation of any fiduciary duty owed to the Company,
(iii) conviction of a felony or misdemeanor, (iv) dishonesty, (v) theft,
(vi) violation of Company rules or policy, or (vii) other egregious conduct,
that has or could have a serious and detrimental impact on the Company and its
employees. The Plan Administrator, in its sole and absolute discretion, shall
determine Cause. Examples of “Cause” may include, but are not limited to,
excessive absenteeism, misconduct, insubordination, violation of Company policy,
dishonesty, and deliberate unsatisfactory performance (e.g., Employee refuses to
improve deficient performance).

Section 2.06 “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, and the regulations promulgated thereunder.

Section 2.07 “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

Section 2.08 “Committee” shall mean the Compensation and Human Resources
Committee of the Board or such other committee appointed by the Board to assist
the Company in making determinations required under the Plan in accordance with
its terms. The Committee may delegate its authority under the Plan to an
individual or another committee.

 

-2-



--------------------------------------------------------------------------------

Section 2.09 “Company” shall mean Covidien plc, a public company with limited
liability incorporated in Ireland, or any successor thereto. Unless it is
otherwise clear from the context, Company shall generally include participating
Subsidiaries.

Section 2.10 “Effective Date” shall mean January 1, 2012.

Section 2.11 “Eligible Employee” shall mean an Employee who is an Officer or is
classified in job grade C, D, E or F and who is not covered under any other
severance plan or program sponsored by the Company or a Subsidiary. “Eligible
Employee” shall also mean an Employee who (i) is not considered to be an
Eligible Employee pursuant to the previous sentence; (ii) was an Eligible
Employee as of December 31, 2011, based upon the terms of the Plan as in effect
on December 31, 2011; and (iii) remains as an Employee in continuous employment
with the Company from December 31, 2011 through the respective employment
termination date. If there is any question as to whether an Employee is an
Eligible Employee or the level of severance benefits to which an Eligible
Employee is entitled, the Senior Vice President, Human Resources of Covidien plc
shall make the determination.

Section 2.12 “Employee” shall mean an individual who is a common law employee on
the payroll of any United States Subsidiary of Covidien plc, and shall not
include any person providing services to the Company or any Subsidiary through a
temporary service or on a leased basis or who is hired by the Company or any
Subsidiary as an independent contractor, consultant, or otherwise as a person
who is not an employee for purposes of withholding United States federal income
or employment taxes, as evidenced by payroll records or a written agreement with
the individual, regardless of any contrary governmental agency determination or
judicial holding relating to such status or tax withholding. Notwithstanding the
above, in the event that Section 409A applies to any payments made hereunder,
subsection (iv) of the definition of “Subsidiary” shall apply.

Section 2.13 “Employer” shall mean the Company or any Subsidiary.

Section 2.14 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and the regulations promulgated thereunder.

Section 2.15 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.

Section 2.16 “Involuntary Termination” shall mean the date that a Participant
experiences a Company-initiated Separation from Service for any reason other
than Cause, Permanent Disability or death, as provided under and subject to the
conditions of Article III.

Section 2.17 “Key Employee” shall mean an Eligible Employee who is a “specified
employee” under Code Section 409A, as determined by the Committee or its
delegate. The determination of Key Employees, including the number and identity
of persons considered specified employees and the identification date, shall be
made by the Committee or its delegate in accordance with the provisions of Code
Section 409A and the regulations promulgated thereunder.

Section 2.18 “Notice Pay” shall mean the amounts that a Participant is eligible
to receive pursuant to Section 4.01(a).

 

-3-



--------------------------------------------------------------------------------

Section 2.19 “Officer” shall mean any individual who is an officer, as such term
is defined pursuant to Rule 16a-1(f) as promulgated under the Exchange Act, of
the Company. For purposes of this definition, Officer shall also mean any
officer of any of the Company’s Subsidiaries who performs policy making
functions, within the context of Rule 16a-1(f).

Section 2.20 “Participant” shall mean any Eligible Employee who meets the
requirements of Article III and thereby becomes eligible for Severance Benefits.

Section 2.21 “Permanent Disability” shall mean that an Employee has a permanent
and total incapacity from engaging in any employment for the Employer for
physical or mental reasons. A “Permanent Disability” shall be deemed to exist if
the Employee meets the requirements for disability benefits under the Employer’s
long-term disability plan or under the requirements for disability benefits
under the Social Security law then in effect, or if the Employee is designated
with an inactive employment status at the end of a disability or medical leave.

Section 2.22 “Plan” means the Covidien Severance Plan for U.S. Officers and
Executives as set forth herein, and as the same may from time to time be
amended.

Section 2.23 “Plan Administrator” shall mean the individual(s) appointed by the
Committee to administer the terms of the Plan as set forth herein and if no
individual is appointed by the Committee to serve as the Plan Administrator for
the Plan, the Plan Administrator shall be the Senior Vice President, Human
Resources of Covidien plc. Notwithstanding the preceding sentence, in the event
the Plan Administrator is entitled to Severance Benefits under the Plan, the
Committee or its delegate shall act as the Plan Administrator for purposes of
administering the terms of the Plan with respect to the Plan Administrator. The
Plan Administrator may delegate all or any portion of its authority under the
Plan to any other person(s).

Section 2.24 “Postponement Period” shall mean, for a Key Employee, the period of
six (6) months after such Key Employee’s Separation from Service Date (or such
other period as may be required by Code Section 409A).

Section 2.25 “Release” shall mean the “Separation of Employment Agreement and
General Release,” as provided by the Company, or such other agreement between
the Company and Participant under which the Participant releases potential
claims against the Company in exchange for Severance Benefits.

Section 2.26 “Salary Continuation Benefits” shall mean the salary continuation
payments described in Section 4.01(b) and the bonus payments described in
Section 4.01(c)(ii).

Section 2.27 “Separation from Service” shall mean “separation from service”
within the meaning of Code Section 409A(a)(2)(A)(i) and the applicable
regulations and rulings promulgated thereunder.

Section 2.28 “Separation from Service Date” shall mean, with respect to a
Participant, the date on which such Participant experiences a Separation from
Service.

 

-4-



--------------------------------------------------------------------------------

Section 2.29 “Severance Benefits” shall mean the Salary Continuation Benefits
and other benefits that a Participant is eligible to receive pursuant to Article
IV of the Plan.

Section 2.30 “Severance Period” shall mean the period during which a Participant
is receiving Severance Benefits under this Plan, as set forth in the Appendix.

Section 2.31 “Subsidiary” shall mean (i) a subsidiary company (wherever
incorporated) of the Company, as defined by Section 155 of the Companies Act
1963 of Ireland; (ii) any separately organized business unit, whether or not
incorporated, of the Company; (iii) any employer that is required to be
aggregated with the Company pursuant to Code Section 414 and the regulations
promulgated thereunder; and (iv) any service recipient or employer that is
within a controlled group of corporations as defined in Code Sections
1563(a)(1), (2) and (3) where the phrase “at least 50%” is substituted in each
place “at least 80%” appears and any service recipient or employer within trades
or businesses under common control as defined in Code Section 414(c) and Treas.
Reg. § 1.414(c)-2 where the phrase “at least 50%” is substituted in each place
“at least 80%” appears, provided, however, that when the relevant determination
is to be based upon legitimate business criteria (as described in Treas. Reg. §
1.409A-1(b)(5)(iii)(E) and § 1.409A-1(h)(3)), the phrase “at least 20%” shall be
substituted in each place “at least 80%” appears as described above with respect
to both a controlled group of corporations and trades or business under common
control.

Section 2.32 “Voluntary Termination” shall mean any Separation from Service due
to retirement or termination of employment that is not initiated by the Company
or any Subsidiary.

 

-5-



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

Section 3.01 Participation. Each Eligible Employee in the Plan who incurs an
Involuntary Termination and who satisfies all of the conditions of Section 3.02
shall be eligible to receive the Severance Benefits described in the Plan. An
Eligible Employee shall not be eligible to receive any other severance benefits
from the Company or Subsidiary on account of an Involuntary Termination, unless
otherwise provided in the Plan. In addition, any Eligible Employee who is a
party to an employment agreement with the Company pursuant to which such
Eligible Employee is entitled to severance benefits shall be ineligible to
participate in the Plan.

Section 3.02 Conditions.

(a) Eligibility for any Severance Benefits is expressly conditioned on the
occurrence of the following within 60 days following the Participant’s
Separation from Service Date: (i) execution by the Participant of a Release in
the form provided by the Company; (ii) compliance by the Participant with all of
the terms and conditions of such Release; (iii) the Participant’s written
agreement to the confidentiality, non-solicitation, and non-disparagement
provisions in Article VI during and after the Participant’s employment with the
Company; and (iv) to the extent permitted in Section 4.04 of the Plan, execution
of a written agreement that authorizes the deduction of amounts owed to the
Company prior to the payment of any Severance Benefits (or in accordance with
any other schedule as the Committee may, in its sole discretion, determine to be
appropriate). If the Company determines, in its sole discretion, that the
Participant has not fully complied with any of the terms of the agreement and/or
Release, the Company may deny Severance Benefits not yet in pay status or
discontinue the payment of the Severance Benefits and may require the
Participant, by providing written notice of such repayment obligation to the
Participant, to repay any portion of the Severance Benefit already received
under the Plan. If the Company notifies a Participant that repayment of all or
any portion of the Severance Benefit received under the Plan is required, such
amounts shall be repaid within thirty (30) calendar days after the date the
written notice is sent. Any remedy under this Section 3.02(a) shall be in
addition to, and not in place of, any other remedy, including injunctive relief,
that the Company may have.

(b) An Eligible Employee will not be eligible to receive severance benefits
under any of the following circumstances:

(i) The Eligible Employee voluntarily terminates employment:

(ii) The Eligible Employee resigns employment before the job-end date specified
by the Employer or while the Employer still desires the Eligible Employee’s
services;

(iii) The Eligible Employee’s employment is terminated for Cause;

(iv) The Eligible Employee voluntarily retires;

 

-6-



--------------------------------------------------------------------------------

(v) The Eligible Employee’s employment is terminated due to the Eligible
Employee’s death or Permanent Disability;

(vi) The Eligible Employee does not return to work at the end of an approved
leave of absence;

(vii) The Eligible Employee does not satisfy the conditions for Severance set
forth in Section 3.02(a);

(viii) The Eligible Employee continues in employment with the Company or a
Subsidiary in any position or has the opportunity to continue in employment in
the same or in an Alternative Position with the Company or a Subsidiary; or

(ix) The Eligible Employee’s employment with the Employer terminates as a result
of a sale of stock or assets of the Employer, merger, consolidation, joint
venture or a sale or outsourcing of a business unit or function, or other
transaction, and the Eligible Employee accepts employment, or has the
opportunity to continue employment in an Alternative Position, with the
purchaser, joint venture, or other acquiring or outsourcing entity, or a related
entity of either the Company or the acquiring entity. The payment of Severance
Benefits in the circumstances described in this subsection (ix) would result in
a windfall to the Eligible Employee, which is not the intention of the Plan.

(c) The Plan Administrator has the sole discretion to determine an Eligible
Employee’s eligibility to receive Severance Benefits.

(d) An Eligible Employee returning from approved military leave will be eligible
for Severance Benefits if: (i) he/she is eligible for reemployment under the
provisions of the Uniformed Services Employment and Reemployment Rights Act
(USERRA); (ii) his/her pre-military leave job is eliminated; and (iii) the
Employer’s circumstances are changed so as to make reemployment in another
position impossible or unreasonable, or re-employment would create an undue
hardship for the Employer. If the Eligible Employee returning from military
leave qualifies for Severance Benefits, his/her severance benefits will be
calculated as if he/she had remained continuously employed from the date he/she
began his/her military leave. The Eligible Employee must also satisfy any other
relevant conditions for payment set forth in this Article III, including
execution of a Release.

 

-7-



--------------------------------------------------------------------------------

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

Section 4.01 Amount of Severance Benefits Upon Involuntary Termination. The
Severance Benefits to be provided to a Participant shall be as follows:

(a) Notice Pay. Each Eligible Employee who is eligible for Severance Benefits
shall receive at least thirty (30) calendar days notice as a Notice Period. In
the event that the Company determines that a Participant’s last day of work
shall be prior to the end of his or her Notice Period, such Employee shall be
entitled to pay in lieu of notice for the balance of such Notice Period. Notice
Pay paid to an Eligible Employee shall be in addition to, and shall not be
offset against, the Severance Benefits the Participant may be entitled to
receive under this Article IV. An Eligible Employee who does not sign, or who
revokes his or her signature on, a Release shall only be eligible for Notice
Pay. Unless otherwise permitted by the applicable plan documents or laws, an
Eligible Employee will not be eligible to apply for short-term disability,
long-term disability and/or workers’ compensation during the Notice Period or
anytime thereafter. Notice pay shall be paid in accordance with Article V.

(b) Salary Continuation. Salary continuation shall be provided during the
Severance Period applicable to the Participant as set forth in the Salary
Continuation Schedule in the Appendix. During the Severance Period, the
Participant shall receive his or her Base Salary (net of deductions and tax
withholdings, as applicable) in equal installments over the Severance Period,
per normal payroll cycles. Except as otherwise provided herein, salary
continuation payments shall commence no earlier than the end of the revocation
period applicable to the Release and shall be paid in accordance with Article V.

(c) Bonus.

(i) Participants may be eligible for a cash payment equal to his or her pro
rated annual bonus for the fiscal year in which the Participant’s Separation
from Service Date occurs, subject to the discretion of the Company and to the
extent provided in the applicable plan.

(ii) Participants shall also receive a bonus payment during the applicable
Severance Period that is equal to the amount set forth in the Bonus Payment
Schedule in the Appendix. The bonus payment shall be paid in cash to the
Participant in equal installments over the applicable Severance Period (e.g., 12
months, 18 months or 24 months). Bonus payments made over the applicable
Severance Period shall be paid at the same time as the salary continuation
payments described in Section 4.01(b) and in accordance with Article V.

(d) Medical, Dental and Health Care Reimbursement Account Benefits. The
Participant (and his/her spouse, domestic partner or child(ren), as applicable)
shall be eligible for continued coverage under the Company’s medical and dental
plans as required by and pursuant to COBRA. The Company shall provide COBRA
coverage only if such coverage is timely elected by the Participant or other
qualified beneficiary (as defined by COBRA). If the Participant timely elects
COBRA coverage, subject to the other provisions in this Section

 

-8-



--------------------------------------------------------------------------------

4.01(d), during the Severance Period, the Participant will be responsible for
paying the employee portion of the applicable premium under the respective
plan(s) at the same rate and at the same time as such employee contributions are
paid by similarly-situated active Company employees. If the Severance Period is
less than the applicable COBRA coverage period then, effective for the first
premium payment due after the Severance Period expires, the Participant will be
required to pay the entire premium for COBRA coverage and shall be responsible
for paying such premium during the remainder of the applicable COBRA coverage
period. If the Severance Period exceeds eighteen (18) months after the
Participant’s Separation from Service Date, then (a) effective for any premium
payments for COBRA coverage that are due after eighteen (18) months after the
Participant’s Separation from Service Date, the Participant will be required to
pay the entire premium for such COBRA coverage and shall be responsible for
paying such premium during the remainder of the applicable COBRA period and
(b) the Company shall pay to the Participant, within sixty (60) days after such
eighteen (18) month period expires, a single lump-sum cash payment in an amount
equal to the employer portion of the applicable premium in effect for the
Participant, based on the type of coverage provided to the Participant at such
time, for the last month of such eighteen (18) month period times the number of
full months that the Severance Period exceeds such eighteen (18) month period.
COBRA coverage will cease upon the expiration of the maximum period required
under COBRA or at such earlier time if the Participant does not pay the required
premium within the applicable time period, if the Participant terminates COBRA
coverage, or if an event occurs that, pursuant to COBRA, permits the earlier
termination of COBRA coverage.

(e) Stock Options. All stock options held by the Participant as of his or her
Separation from Service Date which would have vested and become exercisable
during the twelve (12) month period occurring immediately after the
Participant’s Separation from Service Date shall accelerate and become
immediately vested and exercisable on such Participant’s Separation from Service
Date, unless the applicable option agreement provides for more favorable vesting
treatment. All outstanding stock options held by the Participant that are vested
and exercisable as of the Participant’s Separation from Service Date (including
options that vest and become exercisable pursuant to the provisions of this
Section 4.01(e) and Section 4.01(g) below) shall be exercisable for the greater
of (i) the period set forth in applicable option agreement, or (ii) twelve
(12) months after the Participant’s Separation from Service Date. In no event,
however, shall an option be exercisable beyond its original expiration date. If
the Participant dies, the terms and conditions of the applicable option
agreement shall govern.

(f) Restricted Stock, Restricted Stock Units and Performance Share Units. Except
as otherwise provided in Section 4.01(g), all unvested restricted stock and
restricted stock units held by a Participant as of his or her Separation from
Service Date shall be forfeited as of the Participant’s Separation from Service
Date. All performance share units held by a Participant as of his or her
Separation from Service Date shall be forfeited as of the Participant’s
Separation from Service Date.

(g) Retirement and Normal Retirement Eligible Participants. If a Participant who
signs a Release and begins receiving Severance Benefits hereunder would satisfy
the requirements for Retirement or Normal Retirement (as such terms are defined
in the applicable award agreement) under the terms of a non-qualified stock
option, restricted unit or performance unit award agreement over Covidien plc
ordinary shares at any time during the Participant’s Severance Period solely by
reason of attaining the requisite age set forth in the applicable award

 

-9-



--------------------------------------------------------------------------------

agreement during such Severance Period, then all such non-qualified stock
option, restricted unit and performance unit awards shall vest in accordance
with the terms and conditions of the applicable award agreement by treating such
Participant as if such Participant had satisfied the age requirement for
Retirement or Normal Retirement, as applicable, on the Participant’s Separation
from Service Date. If the Participant dies, the terms and conditions of the
applicable award agreement shall govern.

(h) Outplacement Services. The Company may, in its sole and absolute discretion,
pay the cost of outplacement services for the Participant at the outplacement
agency that the Company regularly uses for such purpose; provided, however, that
the period of outplacement shall not exceed twelve (12) months after the
Participant’s Separation from Service Date or, if earlier, the date of the
Participant’s death.

Section 4.02 Voluntary Termination; Termination for Death or Permanent
Disability. If the Eligible Employee’s employment terminates on account of
(i) the Eligible Employee’s Voluntary Termination, (ii) death, or
(iii) Permanent Disability, then the Eligible Employee shall not be entitled to
receive Severance Benefits under this Plan and shall be entitled only to those
benefits (if any) as may be available under the Company’s then-existing benefit
plans and policies at the time of such termination.

Section 4.03 Termination for Cause. If any Eligible Employee’s employment
terminates on account of termination by the Company for Cause, the Eligible
Employee shall not be entitled to receive Severance Benefits under this Plan and
shall be entitled only to those benefits that are required to be provided to the
Eligible Employee by applicable law. Notwithstanding any other provision of the
Plan to the contrary, if the Committee or the Plan Administrator determine,
during the Severance Period, that a Participant engaged in conduct at any time
that constitutes Cause, any Severance Benefits payable to the Participant shall
immediately cease and the Participant shall be required to return any Severance
Benefits paid to the Participant prior to such determination to the Company. The
Company may withhold paying Severance Benefits pending resolution of an inquiry
that could lead to a finding resulting in Cause and any such payment that was
withheld and which is subsequently determined to be payable shall be paid to the
Participant within ninety (90) days after the date of the final and binding
resolution of the related inquiry.

Section 4.04 Reduction of Severance Benefits. With respect to amounts paid under
the Plan that are not subject to Code Section 409A and the regulations
promulgated thereunder, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Company
by the Eligible Employee or the value of Company property that the Eligible
Employee has retained in his/her possession. With respect to amounts paid under
the Plan that are subject to Code Section 409A and the regulations promulgated
thereunder, the Plan Administrator reserves the right to make deductions in
accordance with applicable law for any monies owed to the Company by the
Eligible Employee or the value of Company property that the Eligible has
retained in his/her possession; provided, however, that such deductions cannot
exceed $5,000 in the aggregate in any Company fiscal year.

 

-10-



--------------------------------------------------------------------------------

ARTICLE V

METHOD AND DURATION OF SEVERANCE BENEFIT PAYMENTS

Section 5.01 Method of Payment. Subject to Section 5.03, the Severance Benefit
to which a Participant is entitled, as determined pursuant to Section 4.01,
shall be paid in accordance with normal payroll practices over the Severance
Period by the Company; provided, however, that the pro rated annual bonus
payable to the Participant pursuant to Section 4.01(c)(i) shall be paid at such
time and in such manner as set forth in The Covidien Annual Incentive Plan (or
successor plan) and that COBRA coverage under Section 4.01(d) shall be provided
or paid in accordance with the provisions of that subsection. In no event will
interest be credited on the unpaid balance for which a Participant may become
eligible. Payment shall be mailed to the last address provided by the
Participant to the Company or by such other reasonable method as determined by
the Plan Administrator. All payments of Severance Benefits are subject to
applicable federal, state and local taxes and withholdings. In the event of a
Participant’s death prior to the completion of all payments to which a
Participant is entitled, the remaining payments shall be paid to the
Participant’s estate in a single lump sum payment within sixty (60) days
following the date of the Participant’s death.

Section 5.02 Other Arrangements. The Severance Benefits under this Plan are not
additive or cumulative to severance or termination benefits that a Participant
might also be entitled to receive under the terms of a written employment
agreement, a severance agreement or any other arrangement with the Employer. As
provided in Section 3.01, any Eligible Employee who is a party to an employment
agreement with the Company pursuant to which such Eligible Employee is entitled
to severance benefits shall be ineligible to participate in the Plan. Therefore,
as a condition of participating in the Plan, the Eligible Employee must
expressly agree that this Plan supersedes all prior agreements, and sets forth
the entire benefit the Eligible Employee is entitled to under the Plan.

Section 5.03 Code Section 409A

(a) Notwithstanding any other provision of the Plan to the contrary, if required
by Code Section 409A, no Salary Continuation Benefits shall be paid to a
Participant who is a Key Employee during the Postponement Period. If the
previous sentence applies, then the payment of Salary Continuation Benefits
shall commence after expiration of the applicable Postponement Period and any
amounts that would have been paid during the Postponement Period but for the
previous sentence shall be paid in a single lump sum within 30 days after the
end of such Postponement Period. If the Participant dies during the Postponement
Period, however, amounts withheld pursuant to this Section 5.03(a) shall be paid
to the Participant’s estate no later than the earlier of 60 days after the
Participant’s death or 30 days after the end of the Postponement Period.

(b) This Plan is intended to provide certain benefits that meet the requirements
of the “short-term deferral” exception, the “separation pay” exception and other
exceptions under Code Section 409A and the regulations promulgated thereunder.
Notwithstanding any other provision of the Plan to the contrary, if required by
Code Section 409A, payments may only be made under this Plan upon an event and
in a manner permitted by Code Section 409A. For purposes of Code Section 409A,
each individual payment that

 

-11-



--------------------------------------------------------------------------------

constitutes part of the Salary Continuation Benefits shall be treated as a
separate payment from any other such payment. All reimbursements and in-kind
benefits provided under the Plan shall be made or provided in accordance with
the requirements of Code Section 409A including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in the Plan, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement,
or in-kind benefits is not subject to liquidation or exchange for another
benefit. In no event may a Participant designate the year of payment for any
amounts payable under the Plan.

Section 5.04 Termination of Eligibility for Benefits.

(a) All Eligible Employees shall cease to be eligible to participate in the
Plan, and all Severance Benefit payments payable to a Participant shall cease
upon the occurrence of the earlier of:

(i) Subject to Article VIII, termination or modification of the Plan; or

(ii) Completion of the provision of Severance Benefits to the Participant.

(b) Notwithstanding any other provision of the Plan to the contrary, the Company
shall have the right to cease all Severance Benefits (except as otherwise
required by law) and to recover any payments previously made to the Participant
should the Participant at any time breach the Participant’s undertakings under
the terms of the Plan, the Release the Participant executed to obtain the
Severance Benefits under the Plan or the confidentiality, non-competition,
non-solicitation and non-disparagement provisions of Article VI.

 

-12-



--------------------------------------------------------------------------------

ARTICLE VI

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT

Section 6.01 Confidential Information. The Participant agrees that he or she
shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any person, other than in the course of the
Participant’s assigned duties and for the benefit of the Company, either during
the period of the Participant’s employment or at any time thereafter, any
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its Subsidiaries, affiliated companies or businesses,
which shall have been obtained by the Participant during the Participant’s
employment by the Company or a Subsidiary. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Participant; (ii) becomes known to the public subsequent to disclosure to the
Participant through no wrongful act of the Participant or any representative of
the Participant; or (iii) the Participant is required to disclose by applicable
law, regulation or legal process (provided that the Participant provides the
Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information). Notwithstanding clauses
(i) and (ii) of the preceding sentence, the Participant’s obligation to maintain
such disclosed information in confidence shall not terminate where only portions
of the information are in the public domain.

Section 6.02 Non-Competition. The Participant acknowledges that he or she
performs services of a unique nature for the Company that are irreplaceable, and
that his or her performance of such services for a competing business will
result in irreparable harm to the Company. Accordingly, during the Participant’s
employment with the Company or Subsidiary and for the one (1) year period
thereafter, the Participant agrees that the Participant will not, directly or
indirectly, own, manage, operate, control, be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in any business of the same type as any
business in which the Company or any of its Subsidiaries or affiliates is
engaged on the date of termination or in which they have proposed, on or prior
to such date, to be engaged in on or after such date and in which the
Participant has been involved to any extent (other than de minimis) at any time
during the one (1) year period ending with the date of termination, in any
locale of any country in which the Company or any of its Subsidiaries conducts
business. This Section 6.02 shall not prevent the Participant from owning not
more than one percent of the total shares of all classes of stock outstanding of
any publicly held entity engaged in such business, nor will it restrict the
Participant from rendering services to charitable organizations, as such term is
defined in section 501(c) of the Code.

Section 6.03 Non-Solicitation. During the Participant’s employment with the
Company or a Subsidiary and for the two (2) year period thereafter, the
Participant agrees that he or she will not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (i) any employee of the Company or any Subsidiary, as
defined by the Company, to leave such employment in order to accept employment
with or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company or knowingly take any action to materially
assist or aid any other person, firm, corporation or other entity in identifying
or hiring any such employee, or (ii) any customer of the Company or any
Subsidiary to purchase goods or services then sold by the Company or any
Subsidiary from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer.

 

-13-



--------------------------------------------------------------------------------

Section 6.04 Non-Disparagement. Each of the Participant and the Company (for
purposes hereof, the Company shall mean only the executive officers and
directors thereof and not any other employees) agrees not to make any statements
that disparage the other party, or in the case of the Company or its
Subsidiaries, their respective affiliates, employees, officers, directors,
products or services. Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
shall not be subject to this Section 6.04.

Section 6.05 Reasonableness. In the event the provisions of this Article VI
shall ever be deemed to exceed the time, scope or geographic limitations
permitted by applicable laws, then such provisions shall be reformed to the
maximum time, scope or geographic limitations, as the case may be, permitted by
applicable laws.

Section 6.06 Equitable Relief.

(a) By participating in the Plan, the Participant acknowledges that the
restrictions contained in this Article VI are reasonable and necessary to
protect the legitimate interests of the Company, its Subsidiaries and its
affiliates, that the Company would not have established this Plan in the absence
of such restrictions, and that any violation of any provision of this Article VI
will result in irreparable injury to the Company. By agreeing to participate in
the Plan, the Participant represents that his or her experience and capabilities
are such that the restrictions contained in this Article VI will not prevent the
Participant from obtaining employment or otherwise earning a living at the same
general level of economic benefit as is currently the case. The Participant
further represents and acknowledges that (i) he or she has been advised by the
Company to consult his or her own legal counsel in respect of this Plan, and
(ii) that he or she has had full opportunity, prior to agreeing to participate
in this Plan, to review thoroughly this Plan with his or her counsel.

(b) The Participant agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of this Article VI, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. In the event that any of the provisions of this Article VI should ever
be adjudicated to exceed the time, geographic, service, or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, geographic, service,
or other limitations permitted by applicable law.

(c) The Participant irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of this Article VI, including
without limitation, any action commenced by the Company for preliminary and
permanent injunctive relief or other equitable relief, may be brought in the
United States District Court for the District of Massachusetts, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Massachusetts, (ii) consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding, and
(iii) waives any objection which

 

-14-



--------------------------------------------------------------------------------

Participant may have to the laying of venue of any such suit, action or
proceeding in any such court. Participant also irrevocably and unconditionally
consents to the service of any process, pleadings, notices or other papers in a
manner permitted by the notice provisions of Section 11.02.

Section 6.07 Survival of Provisions. The obligations contained in this Article
VI shall survive the termination of Participant’s employment with the Company or
a Subsidiary and shall be fully enforceable thereafter.

 

-15-



--------------------------------------------------------------------------------

ARTICLE VII

THE PLAN ADMINISTRATOR

Section 7.01 Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company and the
Committee, to properly administer the Plan. The Plan Administrator shall have
the full power, authority and discretion to construe, interpret and administer
the Plan, to make factual determinations, to correct deficiencies therein, and
to supply omissions. All decisions, actions and interpretations of the Plan
Administrator shall be final, binding and conclusive upon the parties, subject
only to determinations by the Named Appeals Fiduciary (as defined in
Section 10.04), with respect to denied claims for Severance Benefits. The Plan
Administrator may adopt such rules and regulations and may make such decisions
as it deems necessary or desirable for the proper administration of the Plan.

Section 7.02 Compensation of the Plan Administrator. The Plan Administrator
shall receive no compensation for services as such. However, all reasonable
expenses of the Plan Administrator shall be paid or reimbursed by the Company
upon proper documentation. The Plan Administrator shall be indemnified by the
Company against personal liability for actions taken in good faith in the
discharge of the Plan Administrator’s duties.

Section 7.03 Records, Reporting and Disclosure. The Plan Administrator shall
keep a copy of all records relating to the payment of Severance Benefits to
Participants and former Participants and all other records necessary for the
proper operation of the Plan. All Plan records shall be made available to the
Committee, the Company and to each Participant for examination during business
hours except that a Participant shall examine only such records as pertain
exclusively to the examining Participant and to the Plan. The Plan Administrator
shall prepare and shall file as required by law or regulation all reports,
forms, documents and other items required by ERISA, the Code, and every other
relevant statute, each as amended, and all regulations thereunder (except that
the Company or any supplemental unemployment benefits trust, as payor of the
Severance Benefits, shall prepare and distribute to the proper recipients all
forms relating to withholding of income or wage taxes, Social Security taxes,
and other amounts that may be similarly reportable).

 

-16-



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

Section 8.01 Amendment, Suspension and Termination. Except as otherwise provided
in this Section 8.01, the Board or its delegate shall have the right, at any
time and from time to time, to amend, suspend or terminate the Plan in whole or
in part, for any reason or without reason, and without either the consent of or
the prior notification to any Participant, by a formal written action. No such
amendment shall give the Company the right to recover any amount paid to a
Participant prior to the date of such amendment or to cause the cessation of
Severance Benefits already approved for a Participant who has executed a Release
as required under Section 3.02. Notwithstanding the foregoing, this Plan may not
be terminated, suspended or amended in any material respect during the period
beginning sixty (60) days prior to a Change in Control (as defined in the
Covidien Change of Control Severance Plan for Certain U.S. Officers and
Executives) and ending two (2) years after a Change in Control (as defined in
the Covidien Change of Control Severance Plan for Certain U.S. Officers and
Executives). Any amendment or termination of the Plan must comply with all
applicable legal requirements including, without limitation, compliance with
Code Section 409A and the regulations and rulings promulgated thereunder,
securities, tax, or other laws, rules, regulations or regulatory interpretation
thereof, applicable to the Plan.

Section 8.02 Duration. Unless terminated sooner by the Board or its delegate,
the Plan shall continue in full force and effect until termination of the Plan
pursuant to Section 8.01; provided, however, that after the termination of the
Plan, if any Participants terminated employment on account of an Involuntary
Termination prior to the termination of the Plan and are still receiving
Severance Benefits under the Plan, the Plan shall remain in effect until all of
the obligations of the Company are satisfied with respect to such Participants.

 

-17-



--------------------------------------------------------------------------------

ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

Section 9.01 Records. The Company or a Subsidiary thereof shall supply to the
Committee all records and information necessary to the performance of the
Committee’s duties.

Section 9.02 Payment. Payments of Severance Benefits to Participants shall be
made in such amount as determined by the Committee under Article IV, from the
Company’s general assets.

Section 9.03 Discretion. Any decisions, actions or interpretations to be made
under the Plan by the Board, the Committee and the Plan Administrator, acting on
behalf of either, shall be made in each of their respective sole discretion, not
in any fiduciary capacity and need not be uniformly applied to similarly
situated individuals and such decisions, actions or interpretations shall be
final, binding and conclusive upon all parties. As a condition of participating
in the Plan, the Eligible Employee acknowledges that all decisions and
determinations of the Board, the Committee and the Plan Administrator shall be
final and binding on the Eligible Employee, his or her beneficiaries and any
other person having or claiming an interest under the Plan on his or her behalf.

 

-18-



--------------------------------------------------------------------------------

ARTICLE X

CLAIMS PROCEDURES

Section 10.01 Claim. Each Participant under this Plan may contest only the
administration of the Severance Benefits awarded by completing and filing with
the Plan Administrator a written request for review in the manner specified by
the Plan Administrator. No appeal is permissible as to an Eligible Employee’s
eligibility for or a Participant’s amount of the Severance Benefit, which are
decisions made solely within the discretion of the Company. No person may bring
an action for any alleged wrongful denial of Plan benefits in a court of law
unless the claims procedures described in this Article X are exhausted and a
final determination is made by the Plan Administrator and/or the Named Appeals
Fiduciary. If an Eligible Employee or Participant or other interested person
challenges a decision by the Plan Administrator and/or Named Appeals Fiduciary,
a review by the court of law will be limited to the facts, evidence and issues
presented to the Plan Administrator during the claims procedure set forth in
this Article X. Facts and evidence that become known to the terminated Eligible
Employee or Participant or other interested person after having exhausted the
claims procedure must be brought to the attention of the Plan Administrator for
reconsideration of the claims administrator. Issues not raised with the Plan
Administrator and/or Named Appeals Fiduciary will be deemed waived.

Section 10.02 Initial Claim. Before the date on which payment of a Severance
Benefit commences, each such application must be supported by such information
as the Plan Administrator deems relevant and appropriate. In the event that any
claim relating to the administration of Severance Benefits is denied in whole or
in part, the terminated Participant or his or her beneficiary (“claimant”) whose
claim has been so denied shall be notified of such denial in writing by the Plan
Administrator within ninety (90) days after the receipt of the claim for
benefits. This period may be extended an additional ninety (90) days if the Plan
Administrator determines such extension is necessary and the Plan Administrator
provides notice of extension to the claimant prior to the end of the initial
ninety (90) day period. The notice advising of the denial shall specify the
following: (i) the reason or reasons for denial, (ii) make specific reference to
the Plan provisions on which the determination was based, (iii) describe any
additional material or information necessary for the claimant to perfect the
claim (explaining why such material or information is needed), and (iv) describe
the Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review. If it
is determined that payment is to be made, any such payment shall be made within
ninety (90) days after the date by which notification is required.

Section 10.03 Appeals of Denied Administrative Claims. All appeals shall be made
by the following procedure:

(a) A claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial. Such notice shall be filed
within sixty (60) calendar days after notification by the Plan Administrator of
the denial of a claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based. Appeals not timely filed shall be barred.

 

-19-



--------------------------------------------------------------------------------

(b) The Named Appeals Fiduciary shall consider the merits of the claimant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits, and such other facts and circumstances as the Named Appeals
Fiduciary shall deem relevant.

(c) The Named Appeals Fiduciary shall render a determination upon the appealed
claim which determination shall be accompanied by a written statement as to the
reasons therefore. The determination shall be made to the claimant within sixty
(60) days after the claimant’s request for review, unless the Names Appeals
Fiduciary determines that special circumstances requires an extension of time
for processing the claim. In such case, the Named Appeals Fiduciary shall notify
the claimant of the need for an extension of time to render its decision prior
to the end of the initial sixty (60) day period, and the Named Appeals Fiduciary
shall have an additional sixty (60) day period to make its determination. The
determination so rendered shall be binding upon all parties. If the
determination is adverse to the claimant, the notice shall provide (i) the
reason or reasons for denial, (ii) make specific reference to the Plan
provisions on which the determination was based, (iii) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to a the claimant’s claim for benefits, and (iv) state that the claimant has the
right to bring an action under ERISA Section 502(a). If the final determination
is that payment shall be made, then any such payment shall be made within ninety
(90) days after the date by which notification of the final determination is
required.

Section 10.04 Appointment of the Named Appeals Fiduciary. The Named Appeals
Fiduciary shall be the person or persons named as such by the Board or
Committee, or, if no such person or persons be named, then the person or persons
named by the Plan Administrator as the Named Appeals Fiduciary. Named Appeals
Fiduciaries may at any time be removed by the Board or Committee, and any Named
Appeals Fiduciary named by the Plan Administrator may be removed by the Plan
Administrator. All such removals may be with or without cause and shall be
effective on the date stated in the notice of removal. The Named Appeals
Fiduciary shall be a “Named Fiduciary” within the meaning of ERISA, and unless
appointed to other fiduciary responsibilities, shall have no authority,
responsibility, or liability with respect to any matter other than the proper
discharge of the functions of the Named Appeals Fiduciary as set forth herein.

Section 10.05 Arbitration; Expenses. In the event of any dispute under the
provisions of this Plan, other than a dispute in which the primary relief sought
is an equitable remedy such as an injunction, the parties shall have the
dispute, controversy or claim settled by arbitration in Boston, Massachusetts
(or such other location as may be mutually agreed upon by the Employer and the
Participant) in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and the Participant, respectively, and the third of whom shall be
selected by the other two arbitrators. Any award entered by the arbitrators
shall be final, binding and non-appealable and judgment may be entered thereon
by either party in accordance with applicable law in any court of competent
jurisdiction. This arbitration provision shall be specifically enforceable. The
arbitrators shall have no authority to modify any provision of this Plan or to
award a remedy for a dispute involving this Plan other than a benefit
specifically provided under or by virtue of the Plan. If the Participant
substantially prevails on any material issue, which is the subject of such
arbitration or lawsuit, the Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrators

 

-20-



--------------------------------------------------------------------------------

and any expenses relating to the conduct of the arbitration (including the
Company’s and Participant’s reasonable attorneys’ fees and expenses); in this
event, any such fees and expenses are limited to those typically incurred in the
usual course of arbitration proceedings and shall not be negotiable or
determinable by the Participant, and payment to the Participant of such amounts
shall occur within ninety (90) days after the date of entry of judgment (entered
in accordance with applicable law in any court of competent jurisdiction) of the
final, binding and non-appealable arbitration settlement. Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.

 

-21-



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.01 Non-Alienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he may expect to receive, continently or
otherwise, under this Plan, except for the designation of a beneficiary as set
forth in Section 5.01.

Section 11.02 Notices. All notices and other communications required hereunder
shall be in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, or by overnight express courier
service. In the case of the Participant, mailed notices shall be addressed to
him or her at the home address which he or she most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to the Plan Administrator.

Section 11.03 Successors. Any successor to the Company shall assume the
obligations under this Plan and expressly agree to perform the obligations under
this Plan.

Section 11.04 Other Payments. Except as otherwise provided in this Plan, no
Participant shall be entitled to any cash payments or other severance benefits
under any of the Company’s then current severance pay policies for a termination
that is covered by this Plan.

Section 11.05 No Mitigation. Except as otherwise provided in Section 4.04, a
Participant shall not be required to mitigate the amount of any Severance
Benefit provided for in this Plan by seeking other employment or otherwise, nor
shall the amount of any Severance Benefit provided for herein be reduced by any
compensation earned by other employment or otherwise, except if the Participant
is re-employed by the Company as an Employee, in which case Severance Benefits
shall cease on the date of the Participant’s re-employment.

Section 11.06 No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Eligible
Employee or any person whosoever, the right to be retained in the service of the
Company, and all Eligible Employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.

Section 11.07 Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

 

-22-



--------------------------------------------------------------------------------

Section 11.08 Heirs, Assigns, and Personal Representatives. This Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.

Section 11.09 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

Section 11.10 Gender and Number. Where the context admits: words in any gender
shall include any other gender, and, except where otherwise clearly indicated by
context, the singular shall include the plural, and vice-versa.

Section 11.11 Unfunded Plan. The Plan shall not be funded. No Participant shall
have any right to, or interest in, any assets of the Company that may be applied
by the Company to the payment of Severance Benefits.

Section 11.12 Payments to Incompetent Persons. Any benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefore shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.

Section 11.13 Lost Payees. A benefit shall be deemed forfeited if the Committee
is unable to locate a Participant to whom a Severance Benefit is due. Such
Severance Benefit may be reinstated if application is made by the Participant
for the forfeited Severance Benefit while this Plan is in operation.

Section 11.14 Controlling Law. This Plan shall be construed and enforced
according to the laws of the Commonwealth of Massachusetts to the extent not
superseded by federal laws.

 

-23-



--------------------------------------------------------------------------------

Appendix

SALARY CONTINUATION AND BONUS PAYMENT SCHEDULE

Salary Continuation Schedule

 

Chief Executive Officer    24 month Severance Period Eligible Employees
classified in job grade C who are direct reports to the Chief Executive Officer
   18 month Severance Period Any other Eligible Employee    12 month Severance
Period

Bonus Payment Schedule

 

Chief Executive Officer    2x Annual Bonus Eligible Employees classified in job
grade C who are direct reports to the Chief Executive Officer    1.5x Annual
Bonus Any other Eligible Employee    1x Annual Bonus

 

A-1